Citation Nr: 0927767	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-25 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for malaria.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left 
wrist disability.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a fungal 
infection.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left 
ankle disability.

5.  Entitlement to service connection for residuals of a 
snake bite.

6.  Entitlement to service connection for soft tissue damage 
secondary to diabetes mellitus.

7.  Entitlement to service connection for coronary artery 
disease secondary to diabetes mellitus.

8.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.

9.  Entitlement to service connection for hepatitis C.

10.  Entitlement to service connection for a right foot 
disability.

11.  Entitlement to service connection for a right ankle 
disability.

12.  Entitlement to service connection for a left foot 
disability.

13.  Entitlement to a rating for posttraumatic stress 
disorder (PTSD) in excess of 30 percent prior to November 30, 
2005.

14.  Entitlement to an increased rating for posttraumatic 
stress disorder and in excess of 30 percent after 
November 30, 2005.

15.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus.

16.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

17.  Entitlement to a compensable rating for hearing loss 
prior to April 6, 2007, and in excess of 20 percent after 
April 6, 2007.

18.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity.

19.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By correspondence dated in April 2005 
the Veteran revoked the authority of his representative to 
act on his behalf.  He subsequently indicated his desire to 
represent himself.  In April 2005, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
case was remanded to the Appeals Management Center (AMC) for 
additional development in July 2005.

The Board notes that the issue of entitlement to service 
connection for residuals of a snake bite was denied as not 
well grounded in an August 2000 rating decision.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law.  Among 
other things, this law eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, may be re-adjudicated as if the 
denial had not been made.  Although this issue was previously 
addressed in a final rating decision, the Board finds the 
March 2003 rating decision properly adjudicated the matter de 
novo.

Although the RO adjudicated the issue of entitlement to 
service connection for a left ankle disability on the merits 
in the March 2003 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  As this matter was denied in an 
unappealed April 2001 rating decision, the Board has listed 
the issue on the title page as whether new and material 
evidence has been submitted to reopen the claim for service 
connection.

The Board also notes that in a July 2007 supplemental 
statement of the case the AMC, among other things, granted an 
increased 70 percent rating for PTSD effective from November 
30, 2005, granted an increased 10 percent rating for tinnitus 
for the period from April 1997 to June 1999, and granted an 
increased 20 percent rating for hearing loss effective from 
April 6, 2007.  The AMC also established service connection 
for peripheral neuropathy of the right and left lower 
extremities and noted that decision was considered a full 
resolution of the issue on appeal for entitlement to service 
connection for nerve damage secondary to diabetes mellitus.  

The Board concurs that the service connection claim for nerve 
damage is resolved and finds, however, that the AMC 
erroneously notified the Veteran that the issues of 
entitlement to ratings in excess of 20 percent for right and 
left peripheral neuropathy were issues on appeal without his 
having submitted any notice of disagreement from that 
determination.  VA regulations, 38 C.F.R. § 19.31(a) (2008), 
provide that in no case shall a statement of the case be used 
to announce decisions by the agency of original jurisdiction.  
The AMC also deferred determinations on the issues of 
entitlement to service connection for coronary artery disease 
and hypertension secondary to diabetes mellitus and 
entitlement to a rating in excess of 10 percent for diabetes 
mellitus.  No subsequent statement of the case was issued 
addressing these issues.  Therefore, these matters must be 
remanded for appropriate development.

The Board also received documents in April 2009 that were 
provided by the Veteran's congressional representative.  
Although this evidence was received subsequent to a September 
2007 supplemental statement of the case without waiver of 
agency of original jurisdiction consideration, the Board 
finds the documents submitted are either duplicate or 
cumulative of evidence previously provided and that 
additional agency of original jurisdiction consideration is 
not required.  The case is adequately developed for appellate 
review for issues addressed herein.

The issues of entitlement to service connection for coronary 
artery disease and hypertension and entitlement to a rating 
in excess of 10 percent for diabetes mellitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  An April 2001 rating decision denied entitlement to 
service connection for malaria and a left ankle disability, 
reopened and denied a claim for entitlement to service 
connection for a left wrist disorder, and denied reopening a 
claim for entitlement to service connection for a fungal 
infection; the Veteran was notified but did not appeal.

3.  Evidence added to the record since the April 2001 rating 
decision is cumulative or redundant of the evidence of record 
as to the malaria, left wrist, fungal infection, and left 
ankle claims and does not raise a reasonable possibility of 
substantiating these claims.

4.  Residuals of a snake bite are not shown to have been 
incurred as a result of an established event, injury, or 
disease during active service. 

5.  A present soft tissue damage disability, to include as 
secondary to diabetes mellitus, is not shown.

6.  A present hepatitis C disability is not shown.

7.  A present right foot disability is not shown.

8.  A present right ankle disability is not shown.

9.  A present left foot disability is not shown.

10.  For the period prior to July 21, 2003, PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss.

11.  Beginning July 21, 2003, PTSD, was manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to suicidal ideation, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

12.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.

13.  Prior to April 6, 2007, a bilateral hearing loss was 
manifested by level II hearing acuity in the right ear and 
level III hearing acuity in the left ear.

14.  Beginning April 6, 2007, bilateral hearing loss  is 
manifested by level IV hearing acuity in the right ear and 
level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence was not submitted and the claim 
for entitlement to service connection for malaria may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  New and material evidence was not submitted and the claim 
for entitlement to service connection for a left wrist 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence was not submitted and the claim 
for entitlement to service connection for a fungal infection 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

4.  New and material evidence was not submitted and the claim 
for entitlement to service connection for a left ankle 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

5.  Residuals of a snake bite disability were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(d) 
(2008).

6.  A soft tissue damage disability was not incurred in or 
aggravated by active service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(d), 3.310 
(2008).

7.  A hepatitis C disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(d) 
(2008).

8.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(d) (2008).

9.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(d) 
(2008).

10.  A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(d) (2008).

11.  The criteria for a rating for PTSD in excess of 30 
percent prior to July 21, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

12.  The criteria for a 70 rating, but no higher, for PTSD 
effective from July 21, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

13.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008).

14.  The criteria for a compensable rating for hearing loss 
prior to April 6, 2007, and in excess of 20 percent after 
April 6, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") have been fulfilled by information provided to 
the Veteran in correspondence dated in November 2002, August 
2005, and August 2006.  Those letters notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of 
these matters as to his malaria, left wrist, and fungal 
infection claims by the August 2006 correspondence.  Although 
the August 2006 correspondence did not specifically address 
the prior denial of service connection for a left ankle 
disability, the Veteran was adequately informed of the 
information necessary to substantiate his claim as to this 
matter over the course of the appeal.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  The Court held, 
however, that actual knowledge can rebut a presumption of 
prejudice, and such knowledge can be "established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim." Id. at 48.

In this case, the November 2002, August 2005, and August 2006 
letters informed the Veteran that, in order to prevail on a 
claim for an increased rating, the evidence must show that 
his service-connected disabilities had gotten worse or 
increased in severity.  Although this information did not 
meet all of the Vazquez VCAA notice requirements, the notice 
defect in this case did not affect the essential fairness of 
the adjudication.  The letters specifically informed the 
Veteran that he should submit evidence showing his 
disabilities had increased in severity or gotten worse and 
suggested documents and records that would tend to 
demonstrate this worsening.  He was also provided a statement 
of the case in August 2003 that specifically set forth what 
was required for increased ratings, including the criteria 
pertinent to his PTSD, hearing loss, and tinnitus claims.  
Based upon statements in his September 2003 VA Form 9 it is 
reasonable to assume that the Veteran fully understood the 
criteria necessary for entitlement to higher disability 
ratings for PTSD, hearing loss, and tinnitus disabilities.  
He was subsequently provided supplemental statements of the 
case re-adjudicating these claims.  The Board finds that the 
Veteran, through written statements made to VA, has 
demonstrated actual knowledge of relevant VA laws and 
regulations concerning his increased rating claims.  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The present record includes service 
treatment records, service personnel records, private 
hospital and treatment records, VA hospital and treatment 
records, VA examination reports, Social Security 
Administration (SSA) records, and statements and personal 
hearing testimony from the Veteran in support of his claims.  
In his September 2003 VA Form 9 the Veteran stated he had 
been hospitalized for six months at the Portsmouth Naval 
Hospital.  An April 2004 service department report, however, 
noted that a search for hospital records dated in 1968 
revealed no pertinent records.  

Although the Veteran also stated he received a Purple Heart 
Medal for shrapnel wounds and that he was hospitalized during 
service including for treatment of a snake bite and malaria, 
the Board finds these assertions are inconsistent the 
available service records and with information recorded on a 
May 1968 medical board report.  The Veteran's statements as 
to having received treatment in service, either for 
additional disorders or for treatment more extensive than 
indicated by the available record, are not supported by 
credible evidence and are considered to be of no probative 
weight.  

VA regulations provide that a medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has 
held the types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A review of the record reveals that no specific VA 
examination or medical opinion was obtained addressing the 
Veteran's claims for residuals of a snake bite, hepatitis C, 
a right foot disability, a right ankle disability, or a left 
foot disability.  Although the threshold for providing VA 
examinations is low, the Board finds that in this case 
additional medical opinions are not required for these 
matters.  There is no competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability pertaining to the hepatitis C, right 
foot, right ankle, or left foot claims.  Nor is there any 
indication how hepatitis C, if it were shown to exist, may be 
associated with an established event, injury, or disease in 
service.  In fact, the Veteran has provided no information as 
to these disorders other than his initial claims and his 
April 2003 notice of disagreement as to these matters.  There 
is also no established event, injury, or disease in service 
pertaining to a snake bite demonstrated by the available 
record and based upon the evidence of record the Board finds 
the Veteran's statements as to having been bitten by a snake 
during active service to have no probative value.  The 
Veteran is shown to have been requested to provide 
information as to these claims over the prolonged course of 
this appeal, including by a VCAA notice letters, with only 
limited or no response and the Board finds additional efforts 
in this regard would be futile.  

The Court has held that VA's "duty to assist is not always a 
one-way street" and that if a Veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an April 2001 rating decision the RO denied entitlement to 
service connection for malaria and a left ankle disability, 
reopened and denied entitlement to service connection for a 
left wrist disorder, and denied reopening a claim for 
entitlement to service connection for a fungal infection.  It 
was noted that the evidence of record included service 
records showing the Veteran was treated for a fever of 
unknown origin with multiple negative malaria smears, that he 
was treated for stress to the left foot with no evidence of 
fracture, and that he had incurred a left wrist fracture 
several years prior to service with no evidence indicating 
the disorder was permanently aggravated by active service.  
It was also noted, in essence, that the evidence submitted 
since the May 1991 rating decision as to a fungal infection 
was cumulative or redundant of the evidence previously 
considered.  The Veteran did not appeal and the decisions 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

The evidence of record in April 2001 included service 
treatment records, VA treatment records, private treatment 
records, and the Veteran's statements as to treatment he 
received during service in Vietnam.  Service treatment 
records include a November 1963 pre-induction report of 
medical history noting the Veteran incurred a fractured left 
wrist approximately two years earlier with occasional 
discomfort.  Records show treatment for left foot stress in 
February 1967 with no fractures seen on X-ray examination.  
In May 1967, Veteran complained of left wrist pain.  In July 
1967, he complained of left foot pain.  Foot soaks and ace 
bandage use was prescribed.  In January 1968, the Veteran was 
hospitalized for sever days with chills, fever, headaches and 
back aches.  Multiple blood smears were negative for malaria.  
In March 1968, he stated that the left wrist hurt.  A 
May 1968 medical board examination report provided a 
diagnosis of nonunion of the left navicular bone (old 
fracture) and found the disorder had existed prior to service 
and was not aggravated during active service.  A July 1968 
separation examination revealed normal clinical evaluations 
of the skin and lower extremities.  VA and post-service 
private treatment records included diagnoses of rash, tinea 
pedis, and tinea corporis.  A May 1975 VA treatment report 
noted a diagnosis of weeping eczema claimed to have started 
in Vietnam.  VA hospital records dated in December 1981 show 
the Veteran underwent a left wrist fusion for nonunion of a 
left navicular fracture with degenerative joint disease.  
Private medical reports, including statements from R.D.D., 
M.D., dated in August 1980 and December 1982 noting jungle 
rot of the left shin and left wrist pain began during service 
in Vietnam.  

A February 1995 VA general medical examination noted the 
Veteran asserted he had been bitten by a leech in 1968 and 
had received an expensive cream as treatment at the 71st Evac 
Hospital in Vietnam for fungus.  He also reported he had 
injured his left wrist when his convoy was attacked and he 
fell while running with his machine gun.  He denied having 
injured his wrist prior to service.  The diagnoses included a 
subjective history of tinea corporis and tinea pedis with 
clear skin at the time of examination and a left wrist 
fracture status post fusion in approximately 1981.

The evidence added to the record since the April 2001 rating 
decision included statements from the Veteran reiterating his 
claims that he was treated for malaria during service, that 
he had ankle problems, that he had recurrent sores and fungus 
from leech bites in service, and that he aggravated his left 
wrist disorder during combat service in Vietnam.  A February 
2004 VA treatment report noted a diagnosis of cellulitis to 
the left lower extremity after the Veteran hit a block of 
wood.  At his personal hearing in April 2005 the Veteran 
reiterated his claim that he aggravated a pre-existing left 
wrist fracture during combat service in Vietnam.  SSA records 
received in September 2005 included private treatment records 
from Dr. R.D.D. dated in November 1978 indicating the Veteran 
reported he aggravated a left wrist fracture in Vietnam.  SSA 
records also included a June 1982 report noting a fracture of 
the talus in June 1981 and a December 1982 private medical 
statement noting the Veteran reported he had recently broken 
his wrist and ankle when he drove his truck off the road.  VA 
treatment records dated in August 2004 included a diagnosis 
of eczema without opinion as to etiology.

Based upon a comprehensive review, the Board finds the 
evidence added to the record since the April 2001 rating 
decision is cumulative or redundant of the evidence of record 
and does not raise a reasonable possibility of substantiating 
the claims.  The Veteran's statements as to his malaria, left 
wrist, left ankle, and fungal infection claims are cumulative 
of his statements previously considered.  The November 1978 
treatment report of Dr. R.D.D. received with SSA records in 
September 2005 is also found to be cumulative of the doctor's 
August 1980 and December 1982 statements which were 
previously considered.  No evidence has been added to the 
record since the last final decision as to these matters 
addressing the specific bases for the prior denials nor 
providing any additional information that raises a reasonable 
possibility of substantiating the Veteran's claims.  There is 
no competent or probative evidence demonstrating that the 
Veteran developed malaria during active service, that he has 
any present residuals of malaria, that he permanently 
aggravated a pre-existing left wrist disability during active 
service, that he has a present chronic fungal infection as a 
result of active service, nor that he has a present left 
ankle disability as a result of active service.  Therefore, 
the claims for entitlement to service connection for these 
disorders may not be reopened.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held that a Veteran's statements 
as to subjective symptomatology alone (such as pain), without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  

The Court has also held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the evidence of record includes service 
treatment reports dated in May 1967 noting the Veteran 
complained of right heel pain and right ankle and left foot 
stress.  X-ray examination of the feet in May 1967 revealed 
no evidence of fracture.  A July 1967 report noted a history 
of an old left foot injury.  Hospital records show that the 
Veteran was treated for a fever of unknown origin, noted as 
probably viral, for a period of seven days in January 1968.  
It was noted he had been admitted to the 71st Evac Hospital 
on January 15, 1968, with a three day history of fever, 
chills, headache, and backache.  A work up there revealed no 
etiology and the fever gradually subsided prior to his 
transfer to the 8th Field Hospital on January 20, 1968.  It 
was noted that vital signs and physical examination were 
normal and that liver function tests and multiple malaria 
smears were all negative.  The Veteran was discharged to duty 
on January 27, 1968.  

A March 1968 physical profile record noted the Veteran was 
medically qualified for limited duty due to malunion of a 
left wrist fracture.  Records show that a May 1968 medical 
board examiner found the Veteran was unfit for service 
retention as a result of a nonunion of the left navicular 
bone that existed prior to service.  A June 1968 medical 
board also found he was medically unfit for service due to a 
nonunion of the left navicular bone (old fracture) that 
existed prior to service.  A July 1968 separation examination 
conducted at the naval Hospital in Portsmouth, Virginia, 
revealed normal clinical evaluations of the head, face, eyes, 
abdomen and viscera, feet, and lower extremities.  Records 
are negative for complaint, treatment, or diagnosis of a 
snake bite.  

Private treatment records dated in August 1980, December 
1980, and December 1982 show the Veteran had conjunctivitis 
of both eyes which he stated started when he was bitten by a 
snake in the face during service in Vietnam.  No additional 
medical comments were provided.  Correspondence dated in 
December 1982 from M.H.K., M.D., noted the Veteran reported 
he had broken his ankle when his truck ran off the road 
because of a blackout spell and that he stated he stopped 
driving trucks 18 months earlier due to blackouts.  

An April 1983 VA psychiatric examination report noted the 
Veteran complained of eye pain and congestion as a result of 
a snake bite to the right cheek in Vietnam.  He stated he 
fractured his right ankle due to a fall during a blackout 
spell.  The examiner noted a history of military injuries and 
accidents with a lack of details and noted the possibility of 
an element of secondary gain seeking behavior.  The diagnoses 
included adjustment and personality disorders.  

A June 1983 SSA determination noted the Veteran claimed he 
had not worked since October 1981 due to a broken hand, a 
broken ankle, and emphysema.  The Veteran was found to be 
disabled as a result of severe mental retardation, severe 
decreased left wrist function, some ligamentous instability 
to the left ankle, and moderate to severe depression and 
anxiety.  

VA examination in February 1995 revealed no fixed 
musculoskeletal abnormalities or deformities.  An examination 
of the feet was unremarkable.  VA treatment records dated in 
February 2005 show serum hepatitis C findings were negative.  
There was no evidence of a hepatitis C genotype.  A November 
2005 VA examination report noted moderate peripheral 
neuropathy of the toes, feet, and ankles, but that pulses, 
strength, and reflexes to the lower extremities were normal.  
There was no tenderness, swelling, or deformity to the feet.  
The examiner summarized the Veteran's diabetes mellitus 
disabilities, but provided no comments that may be construed 
as indicative of soft tissue damage due to this diabetes 
mellitus.  It was also noted that hepatic function studies 
were normal.  

Based upon the evidence of record, the Board finds that the 
Veteran's residuals of a snake bite are not shown to have 
been incurred as a result of an established event, injury, or 
disease during active service and that present soft tissue 
damage, hepatitis C, right foot, right ankle, and left foot 
disabilities are not shown.  Service records show the Veteran 
was awarded the Combat Infantryman Badge and the Board finds 
the Veteran is a combat veteran for VA compensation purposes.  
The Veteran, however, has not met his evidentiary burden for 
service connection as to matters necessary for determinations 
of current disability and for the residuals of a snake bite 
claim necessary for the service nexus determination.  See 
Collette, 82 F.3d at 392.

Although private medical statements show the Veteran had 
conjunctivitis of the eyes which he related to a snake bite 
during service in Vietnam, the physicians provided no 
additional medical comments as to this matter and the Board 
finds the provided nexus statements are based upon an 
inaccurate factual history.  The Veteran's statements as to 
having sustained a snake bite in Vietnam are inconsistent 
with the contemporaneous evidence of record and are 
considered to be of no probative value.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (holding that 
reliance on a statement renders a medical report incredible 
only if the Board rejects the accuracy of those statements).

While the Veteran may believe that he has residuals of a 
snake bite, soft tissue damage, hepatitis C, and right foot, 
right ankle, and left foot disabilities as a result of active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  There is no competent evidence in this case of 
residuals of a snake bite in service, present soft tissue 
damage secondary to diabetes mellitus, hepatitis C, a present 
right foot disability, a present right ankle disability, or a 
present left foot disability.  Therefore, the claims for 
entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.



Increased Rating Claims
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

PTSD

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130 (2008)

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2008) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In this case, VA treatment records dated in October 2000 
noted the Veteran met the criteria for diagnoses of 
personality disorder with histrionic and borderline features, 
but that he did not meet the criteria for diagnoses of 
depression, anxiety, or PTSD.  The examiner noted the Veteran 
had presented for secondary gain issues.

A December 2000 VA psychiatric examination found the Veteran 
met the criteria for a diagnosis of PTSD.  It was noted that 
a mental status examination revealed no impairment of thought 
processes or communication and that there was no evidence of 
delusions or hallucinations.  There was no inappropriate 
behavior and current suicidal or homicide thoughts were 
denied.  It was also noted he was oriented to person, place, 
and time and that he was able to maintain minimal personal 
hygiene and other basic activities of daily living.  There 
was a moderate impairment of short-term memory, but long-term 
memory was unimpaired.  There was no evidence of obsessive or 
ritualistic behavior that interfered with routine activities.  
Rate and flow of speech were within normal limits and no 
irrelevant, illogical, or obscure speech patterns were noted.  
There were no reported panic attacks.  The Veteran reported 
he was depressed 75 percent of the time and anxious at least 
once per day.  His impulse control was unstable and he was 
easily irritated.  It was noted he complained of initial and 
middle insomnia and reported sleeping only three to four 
hours per night.  The examiner noted he had a limited work 
history following service due to physical problems, but that 
he had significant recreational/leisure pursuits and was 
capable of handling routine responsibilities of self-care.

VA treatment records dated in February 2001 noted a mental 
status examination revealed the Veteran was neatly dressed 
and groomed.  His speech was spontaneous and relevant and his 
mood was euthymic.  There was no evidence of delusions, 
hallucinations, or thought disorder.  Cognition was grossly 
intact.  He denied suicidal or homicidal ideation.  The 
diagnoses included some present anxiety symptoms and rule out 
PTSD.  A global assessment of functioning (GAF) score of 70 
to 75 was provided.

An April 2001 rating decision established service connection 
for PTSD.  A 10 percent disability rating was assigned 
effective from June 19, 2000.

Undated correspondence from the Vet Center received on August 
16, 2001, provided Axis I diagnoses of chronic and severe 
PTSD with dissociation, generalized anxiety disorder, 
recurrent major depression.  It was noted the Veteran had 
chronic anxiety and depression with panic attacks one to two 
times per week, intense auditory and visual flashbacks of 
combat experiences in Vietnam four to five times per week, 
and poor sleep hygiene with nightmares and associated cold 
sweats five times per week.  He was hypervigilant with 
exaggerated startle response and he experienced paranoid 
ideation and feelings of helplessness and hopelessness.  The 
examiner noted he exhibited poor impulse control and when 
upset, confused, or pressured continuously displayed spatial 
disorientation.  His speech was often tangential and he had 
problems with concentration and staying focused on task.  He 
denied intent, but continued to have chronic suicidal and 
homicidal ideation.  His mood was often dysphoric with a 
restricted affect and was unable to think in abstract terms.  
His ability to maintain close relationships was rated as 
poor.  

In correspondence received February 27, 2002, the Veteran 
requested entitlement to an increased rating for his PTSD.  
He stated he experienced nightmares and flashbacks, deep 
depression and panic attacks, and was unable to maintain a 
relationship with a woman.

A November 2002 VA examination report noted the Veteran was 
unemployed since 1981 due to physical problems including 
chronic obstructive pulmonary disease and blackout spells 
with falling.  His current psychosocial functional status was 
described as characterized by continued unemployment 
secondary to physical problems, adequate performance of 
routine responsibilities of self-care, fair family role 
functioning, chronic physical health problems, significant 
social/interpersonal contacts, and meaningful leisure 
pursuits.  The examiner noted there was no impairment of 
thought processes or communication and no evidence of 
inappropriate behavior.  The Veteran denied delusion, 
hallucinations, and suicidal or homicidal ideation.  It was 
noted he was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was oriented to 
time, place, and person.  His memory appeared to be 
unimpaired.  There was no report of obsessive or ritualistic 
behavior which interfered with routine activities.  Rate and 
flow of speech were adequate and there were no irrelevant, 
illogical, or obscure speech patterns.  There was no report 
of panic attacks.  Impulse control appeared to be unimpaired.  
The Veteran stated that he felt depressed most of the time, 
that he was frequently anxious, and that he only slept about 
three hours per night.  A diagnosis of PTSD was provided.  
The examiner stated that the Veteran's psychosocial 
functional status and his PTSD symptoms appeared to be about 
the same as they were at the time of his VA examination in 
December 2000.  The prognosis for improvement remained 
guarded.

A July 21, 2003, Vet Center statement noted the Veteran 
continued to present with chronic and severe PTSD symptoms.  
The examiner, a licensed social worker, noted that the 
Veteran exhibited an occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood due to such symptoms as anxiety, 
tangential speech, dissociation, panic attacks two to three 
times per week, and chronic major depression affecting his 
ability to function independently, appropriately, and 
effectively.  It was noted he reported great difficulty in 
adapting to stressful circumstances that resulted in 
behaviors of avoidance, isolation, and irritability.  The 
examiner noted he was unable to establish and maintain 
effective relationships and that he was disabled for work.  A 
current GAF score of 45 was provided due to the severity of 
PTSD symptoms with minimal improvement expected in his level 
of functioning.  Functioning was noted to have worsened since 
the examiner's last clinical summary.

In an October 2003 statement the Veteran's daughter reported 
he experienced nightmares about Vietnam and had frequent 
lapses in memory.  She also noted that he experienced mood 
swings and was often difficult to talk to because of his 
thoughts of Vietnam.  

A September 2004 rating decision denied entitlement to a 
total disability rating based upon individual unemployability 
(TDIU).  The Veteran was notified of the decision at his 
address of record, but did not appeal.  

On VA examination in November 2005, the Veteran reported that 
he had not been attending group therapy since the previous 
summer and that his therapist had referred him to another 
group after stating he could not help.  The examiner 
commented it was unclear what had transpired between the 
Veteran and the therapist and noted that he continued to take 
psychiatric medication he received from his VA primary care 
provider.  The Veteran reported the medication seemed to help 
even out his moods, but that he still had significant 
irritability, sleep disturbance, nightmares and memories of 
Vietnam, hyperstartle response, and frequent feeling of 
depression and nervousness.  

A mental status examination revealed the Veteran had a mildly 
restricted affect.  He appeared dysphoric and 
irritable/frustrated.  There was no impairment of thought 
processes or communication and no evidence of delusion or 
hallucinations.  His behavior was appropriate.  He reported 
he had frequent thoughts of suicide, as often as every couple 
of days, but that he was not presently suicidal and had no 
intent to harm himself.  He also reported periodic homicidal 
ideation with no present intent of acting on those thoughts.  
It was noted he had adequate personal hygiene and other basic 
activities of daily living.  He was oriented, but complained 
of significant problems with short-term memory.  There was no 
obsessive-compulsive behavior.  His speech was rather 
tangential and circumstantial, but normal in other ways.  
Full-blown panic attacks were not described.  He described 
frequent periods of heightened anxiety and reported feeling 
chronically depressed on a daily basis with daily feelings of 
sadness, low self-esteem, anhedonia, periods of social 
withdrawal, guilt, and irritability.  His impulse control had 
been very poor.  

The examiner found the Veteran met the full criteria for a 
diagnosis of PTSD and provided a GAF score of 50 due to 
severe impairment in functioning related to chronic 
depression and anxiety as a result of his PTSD.  It was noted 
there were significant difficulties in his family and social 
interactions due to irritability, anger, and social 
withdrawal.  The examiner noted he had been out of work for 
years due to his physical problems, but that his PTSD 
symptoms would certainly impact any employment setting.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected PTSD for the period prior to July 
21, 2003, was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, panic attacks, chronic 
sleep impairment, and mild memory loss.  The probative 
evidence of record does not demonstrate that as a result of 
PTSD, the Veteran had an occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment or abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.  Although Vet Center correspondence dated in 
August 2001 provided a diagnosis of severe PTSD with reported 
symptoms that met the criteria for a higher rating, the Board 
finds the statement to be inconsistent with the findings of 
the December 2000, February 2001, and November 2002 VA 
examiners.  The December 2000 and November 2002 examinations 
are shown to have been based upon a though examination of the 
Veteran and review of the claims file and are considered to 
be more persuasive.  Therefore, the claim for entitlement to 
a rating in excess of 30 percent for PTSD prior to July 21, 
2003, is denied.

The Board finds, however, that Vet Center correspondence 
dated July 21, 2003, demonstrates findings of increased 
symptoms of PTSD that were corroborated by subsequent VA 
examination.  The Veteran's PTSD since that time is 
manifested by no more than an occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
There is no probative evidence of a total occupational and 
social impairment due to symptoms of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  The November 2005 VA examiner's 
assessment is indicate of a severe, but not total impairment 
due to PTSD.  Therefore, the claim for entitlement to a 
rating of 70 percent, but no higher, for PTSD, beginning 
July 21, 2003, is granted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorder is 
adequately rated under the available schedular criteria and 
the objective findings of impairment are well documented.  A 
claim for entitlement to TDIU was denied in a September 2004 
rating decision that has become final.  The evidence of 
record shows the Veteran has been unemployed for many years, 
primarily as a result of his nonservice-connected 
disabilities.  While his PTSD is shown to have a severe 
affect on his ability to interact in an occupational setting, 
there is no probative evidence demonstrating his service-
connected disabilities have resulted in a marked interference 
with employment above that demonstrated by the schedular 
ratings.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The preponderance of the evidence is 
against the Veteran's claim.

Tinnitus

6260
Tinnitus, recurrent
1
0
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

In the instant case records show the Veteran submitted his 
claim for entitlement to service connection for tinnitus in 
November 2002.  Service connection was established in a March 
2003 rating decision and a 10 percent rating was assigned 
effective from June 10, 1999.  It was noted that because an 
August 2000 rating decision had denied this matter as not 
well grounds service connection was established effective 
from April 7, 1997.  An April 2007 VA examination included a 
diagnosis of mild to moderate tinnitus.  The Veteran at that 
time described the disorder as a steady tone that varied in 
loudness. A September 2007 supplemental statement of the case 
awarded a maximum 10 percent schedular rating under 
Diagnostic Code 6260 effective from April 7, 1997.  

Based upon the evidence of record, the Board finds 
entitlement to higher schedular ratings or separate ratings 
for tinnitus in each ear must be denied as a matter of law.  
Current VA regulations specifically prohibit the assignment 
of separate disability ratings for tinnitus in each ear.  The 
Federal Circuit has also affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 under the pre-2003 
regulations as authorizing only a single 10-percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The Veteran is presently receiving the maximum disability 
rating available for tinnitus under the applicable rating 
criteria.  There is no evidence of objective tinnitus to 
warrant consideration of any higher ratings under alternative 
rating criteria.  There are no factual issues in controversy.  
Therefore, the Board finds the claim for entitlement to a 
higher rating for tinnitus must be denied.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances related to this service-
connected disorder to warrant referral for extraschedular 
rating consideration.  The preponderance of the evidence is 
against the claim.

Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  



	(CONTINUED ON NEXT PAGE)




Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2008).

In this case, a review of the records reveals the Board 
denied entitlement to a compensable rating for hearing loss 
in September 2001.  The Veteran was notified of that 
decision, but did not appeal.  In correspondence received in 
November 2002 he requested an increased rating.  

On VA authorized audiological evaluation in November 2002 
pure tone thresholds, in decibels, were as follows:




HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
45
65
70
50
LEFT
25
55
70
65
54

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The diagnoses included normal to moderately severe sloping 
bilateral high frequency sensorineural hearing loss.  It was 
noted the Veteran stated he had the most difficulty hearing 
and understanding conversations in the presence of background 
noise and on the telephone.

On VA authorized audiological evaluation in April 2007 pure 
tone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
65
80
75
62
LEFT
30
70
80
70
62

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 86 percent in the left ear.  
The diagnoses included bilateral hearing acuity within normal 
limits to mildly impaired through 1000 Hertz and sloping to a 
severe high frequency sensorineural hearing loss.  It was 
noted the Veteran stated he had the most difficulty hearing 
and understanding conversations in the presence of background 
noise.  The examiner stated word recognition scores were 
good, bilaterally.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected hearing loss prior to April 6, 
2007, was manifested by level II hearing acuity in the right 
ear and level III hearing acuity in the left ear.  Such 
designations equate to a noncompensable (0 percent) 
evaluation.  The Veteran's hearing loss after April 6, 2007, 
however, is manifested by level IV hearing acuity in the 
right ear and level III hearing acuity in the left ear.  A 
20 percent rating has been assigned in accordance with the 
criteria under Diagnostic Code 6260. The VA examination 
findings are consistent with the other evidence of record and 
are considered to adequately represent the Veteran's level of 
disability.  The examiners are shown to have elicited 
pertinent information from the Veteran concerning his medical 
history and conducted the necessary tests in accordance with 
standard medical practice and VA guidelines.  The VA 
audiology examinations are adequate for VA rating purposes.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Therefore, the claim for entitlement to ratings must be 
denied.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances related to this service-
connected disorder to warrant referral for extraschedular 
rating consideration.  The preponderance of the evidence is 
against the claim.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for malaria; the appeal 
is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a left wrist 
disability; the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a fungal infection; 
the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a left ankle 
disability; the appeal is denied.

Entitlement to service connection for residuals of a snake 
bite is denied.

Entitlement to service connection for soft tissue damage 
secondary to diabetes mellitus is denied.

Entitlement to service connection for hepatitis C infection 
is denied.

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to a rating for PTSD in excess of 30 percent 
prior to July 21, 2003, is denied.  

Entitlement to an increased 70 percent rating, but no higher, 
for PTSD effective from July 21, 2003, is allowed, subject to 
the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a compensable rating for hearing loss prior to 
April 6, 2007, and in excess of 20 percent after April 6, 
2007, is denied.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in November 2002, August 2005, and August 2006.  He was also 
notified that the VCAA applied to all elements of a claim by 
the August 2006 correspondence.  

In this case, a review of the record reveals that in a July 
2007 supplemental statement of the case the AMC established 
service connection for peripheral neuropathy of the right and 
left lower extremities.  VA regulations, 38 C.F.R. § 19.31(a) 
(2008), provide that in no case shall a statement of the case 
be used to announce decisions by the agency of original 
jurisdiction.  Therefore, appropriate action is required by a 
VA agency of original jurisdiction to properly notify the 
Veteran of this determination and of his appellate rights as 
to this matter.

The Board also notes that the July 2007 supplemental 
statement of the case deferred determinations on the issues 
of entitlement to service connection for coronary artery 
disease and hypertension secondary to diabetes mellitus and 
entitlement to a rating in excess of 10 percent for diabetes 
mellitus.  Pertinent evidence was added to the record which 
had not been considered in an adjudication by the AMC or 
other appropriate VA agency of original jurisdiction; 
however, no subsequent statement of the case was issued 
addressing these issues.  As the Veteran has not waived 
agency of original jurisdiction consideration of this 
evidence, these issues must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2008).  

Accordingly, these matters are REMANDED for the following 
action:

1.  The Veteran should be properly 
notified of the September 2007 decision 
establishing service connection for 
peripheral neuropathy of the right and 
left lower extremities  He should be 
apprised that additional action is 
required to appeal the assigned 
disability ratings or effective date.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for coronary artery disease 
and hypertension secondary to diabetes 
mellitus and entitlement to a rating in 
excess of 10 percent for diabetes 
mellitus should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


